Citation Nr: 1206930	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-21 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for allergies.

2.  Entitlement to service connection for a breathing disorder, including asthma, hyper-reactive airway disease, and reactive airway disease, to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for a bilateral hand disorder, to include bilateral carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	Madonna Richardson


ATTORNEY FOR THE BOARD

S. Pflugner
INTRODUCTION

The Veteran served on active duty from April 1987 to November 1991.  

With respect to the claims of entitlement to service connection for allergies and a breathing disorder, including asthma, hyper-reactive airway disease, and reactive airway disease, to include as due to exposure to ionizing radiation, these matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).  With respect to the claim of entitlement to service connection for a bilateral hand disorder, to include bilateral carpal tunnel syndrome, this matter comes before the Board on appeal from an August 2010 rating decision by the RO.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

A.  Allergies and a Breathing Disorder, Including Asthma Hyper-Reactive Airway Disease and Reactive Airway Disease

In June 2005, the Veteran submitted a claim of entitlement to service connection for allergies and a claim of entitlement to service connection for "asthma."  In September 2007, the Veteran submitted a statement wherein he claimed that inservice exposure to "biohazard chemical" and radiation affected his breathing.  Further, during an April 2008 Decision Review Officer hearing, the Veteran testified that he was not sure if he was exposed to chemicals, but claimed that he saw burning oil fields "in the distance" during his active duty service.  He also claimed that he was possibly exposure to depleted uranium during his active duty service; the nature and extent of this alleged exposure was not described.

Following the Decision Review Officer hearing, the Veteran was afforded a VA examination in May 2008.  During this examination, the Veteran asserted that he was exposed to burning oil fields, but did not mention exposure to radiation.  He reported that he had already received diagnoses of asthma and allergies, and that he had been prescribed medications to treat each of these disorders.  After a physical examination, the diagnoses were asthma and allergies.  The examiner did not provide an etiological opinion as to whether the Veteran's asthma and/or allergies were incurred in or due to his active duty service.  The evidence of record did not otherwise include a competent opinion as to whether allergies and/or asthma, was/were etiologically related to his active duty service.  As such, the Board finds that the May 2008 VA examination is inadequate for purposes of determining service connection with respect to both claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008)(holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board finds that a remand is necessary in order to afford the Veteran another VA examination.

In response to the Veteran's September 2007 assertion that inservice exposure to biohazard chemical and radiation affected his breathing, the RO developed a separate claim of entitlement to service connection for "breathing problems due to biohazard chemical exposure and radiation exposure."  In January 2009, the Veteran submitted a form wherein he provided further details as to his claimed inservice exposure to radiation.  The Veteran claimed that he was located approximately five miles from an atmospheric or underwater detonation of a nuclear device on October 1, 1990 in Saudi Arabia and/or Kuwait.  The day after the detonation, the Veteran claimed that he moved within two miles of ground zero.  He also claimed that a sand storm occurred during the test that unexpectedly changed the wind direction and/or caused a severe dust condition.  The Veteran's claim was denied in April 2009.  Although the Veteran received notice of the April 2009 rating decision, he did not perfect an appeal with regard to this issue.

Despite the presence of the unappealed April 2009 rating decision, the Board finds that the Veteran's assertion as to inservice exposure to biohazard chemical and radiation also applies to his June 2005 claim of entitlement to service connection for asthma.  To date, the Veteran's June 2005 service connection claim has not been adjudicated pursuant to the regulations concerning inservice radiation exposure.  See 38 C.F.R. §§ 3.309, 3.311 (2011).  Consequently, the Board finds that the RO must consider such regulations when readjudicating the Veteran's service connection claim.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

Additionally, private treatment reports dated in April and May 2005 demonstrated diagnoses of hyper-reactive airway disease and reactive airway disease.  As such, the Board finds that Veteran's June 2005 service connection claim contemplates any breathing disorder, including hyperactive airway disease, reactive airway disease, and asthma.  Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (finding that a claimant's identification of the benefit sought does not require any technical precision but may satisfy this requirement by referring to a body part or system, i.e., cardiovascular, that is disabled or by describing symptoms of the disability).

B.  Bilateral Hand Disorder, to Include Bilateral Carpal Tunnel Syndrome

In October 2009, the Veteran submitted a claim of entitlement to service connection for "bilateral pains in hands."  In support of this claim, the Veteran submitted private treatment reports dated in December 2009 demonstrating diagnoses of mild to moderate bilateral carpal tunnel syndrome.  Accordingly, the Board finds that the Veteran's October 2009 claim encompasses bilateral carpal tunnel syndrome.  Id. 
The Veteran was not provided a VA examination pursuant to his claim of entitlement to service connection for a bilateral hand disorder, to include bilateral carpal tunnel syndrome.  Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

As discussed above, the evidence of record included current diagnoses of mild to moderate bilateral carpal tunnel syndrome.  Further, according to a February 1989 service treatment report, the Veteran was treated for sprained wrists.  Upon physical examination, there was tenderness near his carpal area, bilaterally, with full range of wrist motion, bilaterally.  The diagnosis was bilateral wrist sprain, "minimal."  Based on this evidence, the Board finds that there is an indication that the Veteran's inservice diagnosis of bilateral wrist sprain may be associated with his current diagnosis of bilateral carpal tunnel syndrome.  The evidence of record did not include a competent opinion that addressed the etiological relationship between the Veteran's current bilateral carpal tunnel syndrome and his active duty service, to include the inservice diagnosis of bilateral wrist sprain.  Consequently, in order to satisfy VA's duty to assist, the Board finds that a remand is necessary in order to afford the Veteran a VA examination.  Id.; see also Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA examination to determine the whether any present allergies were incurred in or due to the Veteran's active duty service.  The examiner must contemporaneously review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and the Veteran's assertions.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The Veteran must be afforded a VA examination to determine the nature of any present breathing disorder, including asthma, hyper-reactive airway disease, and reactive airway disease.  Further, the examiner must address whether any such disorder(s) was/were incurred in or due to the Veteran's active duty service, to include exposure to bio-hazardous chemicals and/or radiation.  The examiner must contemporaneously review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and the Veteran's assertions.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The Veteran must be afforded a VA examination to determine whether any present bilateral hand disorder, including bilateral carpal tunnel syndrome, was incurred in or due to his active duty service, to include the February 1989 diagnosis of bilateral sprained wrists.  The examiner must contemporaneously review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and the Veteran's assertions.  All studies, tests, and evaluations deemed necessary by the examiner must be performed.  All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

5.  The RO must review the resulting examination reports to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appeal, to include all relevant evidence submitted or obtained since July 2011.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

